In the

     United States Court of Appeals
                 For the Seventh Circuit
                      ____________________ 
Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

DONALD  MAGGARD,  DAVID  BELL,  JEREMY  JACKSON,  and 
DOROTHY NEELEY, 
                                  Defendants‐Appellants. 
                      ____________________ 

         Appeals from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
           No. 1:14‐cr‐00096 — Sarah Evans Barker, Judge. 
                      ____________________ 

       ARGUED JUNE 2, 2017 — DECIDED AUGUST 4, 2017 
                 ____________________ 

   Before FLAUM, EASTERBROOK, and KANNE, Circuit Judges. 
    KANNE,  Circuit  Judge.  The  government  brought  charges 
related  to  a  methamphetamine‐distribution  conspiracy  in 
southern  Indiana  against  nineteen  people,  fifteen  of  whom 
pled  guilty  to  at  least  one  charge.  The  remaining  four—the 
defendants‐appellants  here—went  to  trial.  A  jury  convicted 
them.  
2                       Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832 

    The  defendants  raise  five  arguments  on  appeal—three 
concerning the district court’s denial of the defendants’ pre‐
trial  motions  and  two  concerning  the  sufficiency  of  the  evi‐
dence considered by the jury. Because the court did not err in 
denying  the  pretrial  motions  and  because the  evidence  that 
the government presented at trial was sufficient, we affirm.  
                         I. BACKGROUND 
     The  defendants  in  this  case  are Donald  Maggard,  David 
Bell, Jeremy Jackson, and Dorothy Neeley. In one way or an‐
other,  they  were  all  involved  in  a  vast  methamphetamine‐
distribution  conspiracy  in  and  around  North  Vernon,  Indi‐
ana from October 2013 through May 2014. Neeley, who lived 
in  Indianapolis,  supplied  much  of  the  methamphetamine 
that she and Maggard then distributed to other dealers in the 
area, including Bell and Jackson. The defendants sold much 
of  that  methamphetamine  in  Maggard  and  Jackson’s  home 
neighborhood, Country Squire Lakes—a North Vernon sub‐
division engulfed in drug activity.  
    Maggard regularly dealt methamphetamine to Bell, who 
then resold that methamphetamine to other customers. On at 
least some of these deals, Bell acted as a middleman, locating 
buyers  for  Maggard  who  would  purchase  methampheta‐
mine from his suppliers for Bell’s buyers. Maggard and Bell 
often discussed the details of these transactions on the phone 
and  through  text  messages.  And  on  at  least  one  occasion, 
Bell  joined  Maggard  on  his  trip  to  purchase  methampheta‐
mine from a supplier.  
   Neeley  was  Jackson’s  primary  source  for  methampheta‐
mine.  On  April  5,  2014,  Neeley  sold  Jackson  a  particularly 
potent batch of capsulated methamphetamine that ultimate‐
Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832                               3 

ly  killed  Jackson’s  wife  Jessie.  Jessie’s  death  became  a  focal 
point of the government’s case in the defendants’ trial, so the 
details of that day are important for this appeal.  
    Early  that  day,  Jackson  and  Jessie  consumed  some  of 
Neeley’s  methamphetamine,  and  Jessie  overdosed.  A  few 
hours later, Amanda Hadley and Christina Rodgers—two of 
Jackson’s  friends  who  were  visiting  his  home—noticed  that 
Jessie was sweating and convulsing in bed. Because Jackson 
was  not  assisting  her,  Hadley  and  Rodgers  went  into  the 
bedroom  and  applied  an  icepack  to  her  forehead.  Jackson 
then  asked  Hadley  and  Rodgers  to  leave  the  room,  so  he 
could  have  sex  with  Jessie.  Hadley  and  Rodgers  complied, 
leaving Jackson’s home.  
    Shortly thereafter, Jackson texted Desiree Booker, another 
friend, about Jessie’s condition. Jackson sent Booker a photo‐
graph of Jessie, who was now unconscious. Two hours later, 
Booker  and  her  girlfriend,  Kylie  Day,  arrived  at  Jackson’s 
home. Jessie was still in bad shape, yet Jackson was not tend‐
ing to her. Instead, he was playing video games and listening 
to music. Jackson explained to Booker  and Day  that  he and 
Jessie had taken a strong dose of methamphetamine and that 
he believed that Jessie was faking an overdose. When Booker 
and Day asked if they could take Jessie to the hospital, Jack‐
son refused. Booker and Day then left. 
    Jackson then called Hadley and Rodgers, asking them to 
“come  over  here  and  help  [him]  before  [he]  knock[ed]  this 
bitch  out,”  referring  to  Jessie.  (R.  998  at  86.)  Hadley  and 
Rodgers  returned  to  Jackson’s  home  and  found  Jessie  col‐
lapsed on the floor. Hadley attempted CPR, and when Jack‐
son refused to call an ambulance, Rodgers called one. Before 
the  ambulance  arrived,  Jackson  disposed  of  his  drugs  and 
4                        Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832 

paraphernalia  by  passing  them  to  a  neighbor  out  the  back 
door of his home.  
   When  the  paramedics  arrived,  Jessie  was  still  alive  but 
unconscious.  They  rushed  her  to  the  hospital  but  could  not 
revive  her.  Jessie  died  at  the  hospital  early  the  following 
morning.  A  sample  of  Jessie’s  blood  tested  positive  for  am‐
phetamine  and  methamphetamine  at  six  or  seven  times  the 
level  of  a fatal  dose. An  autopsy confirmed Jessie’s cause of 
death to be a methamphetamine overdose.  
    Meanwhile, the government had been engaged in an ex‐
tensive  investigation  of  the  entire  conspiracy. As  part  of  its 
investigation,  the  government  sought  and  obtained  two  or‐
ders  authorizing  wire  and  electronic  surveillance  of  Mag‐
gard’s  phones.  Through  this  surveillance,  the  government 
intercepted  communications  between  Maggard,  Bell,  and 
Neeley, among many others. Many of these communications 
concerned the defendants’ drug activity.  
    A grand jury indicted the defendants (and fifteen others) 
on  twenty‐three  counts  associated  with  their  conspiracy  to 
distribute  methamphetamine.  Specifically,  Maggard  was 
charged  with  conspiracy  to  distribute  methamphetamine, 
unlawful  use  of  a  cellphone  to  facilitate  the  distribution  of 
methamphetamine,  and  possession  of  methamphetamine 
with intent to distribute. Bell was charged with conspiracy to 
distribute  methamphetamine  and  unlawful  use  of  a  cell‐
phone  to  facilitate  the  distribution  of  methamphetamine. 
Jackson was charged with conspiracy to distribute metham‐
phetamine  and  distribution  of  methamphetamine.  And 
Neeley  was  charged  with  conspiracy  to  distribute  metham‐
phetamine, two counts of distribution of methamphetamine, 
and  possession  of  methamphetamine  with  intent  to  distrib‐
Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832                               5 

ute.  The  indictment  also  included  allegations  about  several 
applicable  sentencing  enhancements,  only  one  of  which  is 
relevant  on  appeal:  “that  death  resulted  from  the  use  of 
methamphetamine distributed by [Jackson and Neeley].” (R. 
175 at 16; R. 650 at 8.)  
  Before trial, the defendants filed several motions, three of 
which are involved in this appeal.  
   First,  Maggard  and  Bell  moved  to  sever  their  trial  from 
that of Jackson and Neeley.  
    Second,  Jackson  moved  to  bifurcate  the  substantive  alle‐
gations against him in the indictment (that he participated in 
the  drug  conspiracy  and  that  he  distributed  methampheta‐
mine)  from  the  sentencing‐enhancement  allegation  against 
him  (that  his  distribution  of  methamphetamine  resulted  in 
Jessie’s  death).  In  so  doing,  Jackson  sought  to  prevent  the 
government  from  introducing  evidence  related  to  his  wife’s 
death, claiming that this evidence would be unduly prejudi‐
cial.  
   Finally,  Maggard,  Bell,  and  Neeley  moved  to  suppress 
the government’s wiretap evidence.  
   The  district  court  denied  each  of  these  motions,  and  the 
defendants  proceeded  to  a  joint  trial.  At  trial,  Bell  chose  to 
represent  himself  with  standby  counsel  present;  the  other 
defendants were represented by counsel.  
     After a ten‐day trial, the jury convicted the defendants of 
all  charges.  The  judge  then  sentenced  Maggard,  Bell,  and 
Jackson to aggregate terms of life imprisonment followed by 
ten  years  of  supervised  release  and  Neeley  to  an  aggregate 
term of 264 months’ imprisonment followed by five years of 
supervised release. This appeal followed.  
6                             Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832 

                                 II. ANALYSIS 
   On appeal, the defendants raise five arguments. Three of 
their arguments relate to the pretrial motions that the district 
court  denied,  and  two  relate  to  the  sufficiency  of  the  evi‐
dence considered by the jury.  
    We begin with the defendants’ first three arguments: that 
the  district  court  abused  its  discretion  by  denying  (1)  Mag‐
gard, Bell, and Neeley’s motion to suppress the government’s 
wiretap evidence, (2) Maggard and Bell’s motion for a sepa‐
rate trial, and (3) Jackson’s motion and subsequent objections 
to suppress evidence related to his wife’s death.  
   We then turn to the defendants’ arguments related to the 
sufficiency  of  the  evidence:  that  the  evidence  presented  to 
the jury was insufficient to show that (1) Bell was involved in 
the  conspiracy  and  (2)  Neeley  supplied  the  methampheta‐
mine that killed Jessie. We discuss additional facts as neces‐
sary in each of these sections.  
     A. Admission of the Wiretap Evidence   
      Maggard,  Bell,  and  Neeley  first  argue  that  the  district 
court  erred  by  not  suppressing  evidence  that  the  govern‐
ment  obtained  using  a  wiretap.1 As  part  of  its  investigation 
of  the  methamphetamine  conspiracy,  the  government  twice 
sought and obtained authorization from the district court to 
intercept  communications  on  Maggard’s  telephones.  In  so 
doing, it listed Maggard, Bell, and Neeley, among many oth‐
                                                 
1  Because  the  government  did  not  intercept  Jackson’s  communications, 

he  does  not  join  the  other  defendants  in  this  argument.  Therefore,  any 
use  of  the  shorthand  “defendants”  in  this  section  of  the  analysis  refers 
only to Maggard, Bell, and Neeley.  
Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832                                 7 

ers, as probable interceptees. Through this wiretap, the gov‐
ernment intercepted approximately 4000 telephone calls and 
text messages, several of which it introduced as evidence at 
trial.  
     Congress  codified  the  “[p]rocedure  for  interception  of 
wire, oral, or electronic communications” in 18 U.S.C. § 2518. 
Among several other requirements, § 2518(1)(c) requires the 
government’s  application  for  electronic  or  wire  surveillance 
to  provide  a  “full  and  complete  statement  as  to  whether  or 
not  other  investigative  procedures  [1]  have  been  tried  and 
failed  or  [2]  why  they  reasonably  appear  to  be  unlikely  to 
succeed if tried or [3] to be too dangerous.” This is known as 
the “necessity requirement,” and it obligates the government 
in  its  application  for  a  wiretap  to  demonstrate  that  it  has 
considered  other  methods  of  investigation  and  to  explain 
why those methods have proven inadequate for one or more 
of the three  listed  reasons. United States v. Mandell,  833  F.3d 
816, 821 (7th Cir. 2016). 
     “Despite its name, the necessity requirement ‘was not in‐
tended to ensure that wiretaps are used only as a last resort 
in an investigation, but rather that they are not to be routine‐
ly  employed  as  the  initial  step  in  a  criminal  investigation.’” 
Id. (quoting United States v. McLee, 436 F.3d 751, 762–63 (7th 
Cir.  2006));  see  also  United  States  v.  Fudge,  325  F.3d  910,  919 
(7th Cir. 2003) (holding that the “evil we are trying to avoid” 
in these cases is the “routine use of wiretaps as an initial step 
in the investigation”). Accordingly, the government’s burden 
in  applying  for  a  wiretap  “is  not  great,”  and  the  “require‐
ment  of exhausting ‘other investigative procedures’  prior  to 
obtaining a wiretap is ‘reviewed in a practical and common‐
8                         Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832 

sense fashion.’” McLee, 436 F.3d at 763 (quoting United States 
v. Plescia, 48 F.3d 1452, 1463 (7th Cir. 1995)). 
    When a district court conducts its common‐sense review 
of the government’s application for a wiretap, the statute ex‐
plicitly  requires  it  to  consider  the  government’s  “full  and 
complete  statement”  on  necessity.  See  18  U.S.C.  § 2518(3)(c); 
see also Mandell, 833 F.3d at 821 (“The necessity requirement 
binds  judges  too  …  .”).  This  means  that,  before  granting 
such  an  application,  the  court  must  affirmatively  “deter‐
mine[] on the basis of the facts submitted by the applicant” 
that  “normal  investigative  procedures  have  been  tried  and 
have failed or reasonably appear to be unlikely to succeed if 
tried  or  to  be  too  dangerous.”  18  U.S.C.  § 2518(3)(c).  If  the 
court concludes that the government has made this showing 
(and  that  all  of  the  statute’s  other  requirements  have  been 
met), then the court may grant the government’s application. 
    Here, to comply with the statute’s necessity requirement, 
the  government  described  in  detail  the  investigative  tech‐
niques that it either had already attempted or had ruled out 
for  various  reasons.  The  government  further  explained  in 
affidavits  supporting  its  applications  why  these  traditional 
investigative  techniques  had  proven  unsuccessful  or  had 
been ruled out.  
    The  court  granted  the  government’s  applications,  deter‐
mining, among other things, that the government had shown 
that  a  wiretap  was  statutorily  necessary.  The  defendants 
claim  that  this  was  an  error.  We  review  the  district  court’s 
determination  of  the  statute’s  necessity  requirement  for 
abuse of discretion. Mandell, 833 F.3d at 821.  
Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832                             9 

    In  claiming  that  the  district  court  erred,  the  defendants 
first quibble with the language that the court used in its or‐
ders granting the government’s applications. The court’s lan‐
guage  in  those  orders  tracked  the  language  of  the  statute. 
For  example,  the  court  concluded  that  the  government  had 
established that “normal investigative procedures have been 
tried  and  have  failed,  reasonably  appear  to  be  unlikely  to 
succeed if tried, or are too dangerous to employ.” (R. 608‐3 at 
3; R. 608‐6 at 4.) The defendants claim that the district court’s 
use of this “conclusory language” without further exposition 
“reduced [the court’s] statutory burden” and was facially in‐
sufficient. (Appellants’ Br. at 24–25.)  
    We  disagree.  In  asserting  this  argument,  the  defendants 
confuse  the  statutory  requirements  for  the  government’s 
wiretap application (which require the applicant to provide a 
“full  and  complete  statement”  explaining  why  a  wiretap  is 
necessary)  with  the  requirements  for  a  district  court’s  lan‐
guage in an order granting such an application (which do not 
demand  the  same  “full  and  complete  statement”).  Compare 
18 U.S.C. § 2518(1), with 18 U.S.C. § 2518(3). The defendants’ 
confusion is best exemplified by their citation to United States 
v.  Castillo‐Garcia,  a  Tenth  Circuit  case  discussing  the  re‐
quirement that wiretap applications not use “generalities[] or 
statements  in  the  conclusory  language  of  the  statute”  but 
saying  nothing  about  the  requirements  of  the  court’s  order. 
117 F.3d 1179, 1188 (10th Cir. 1997), overruled on other grounds 
by  United  States  v.  Ramirez‐Encarnacion,  291  F.3d  1219  (10th 
Cir. 2002).  
   Contrary to the defendants’ assertion, the “full and com‐
plete” statement requirement, which the statute imposes on 
the government’s wiretap applications, does not apply to the 
10                                     Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832 

language  of  the  court’s  orders  granting  those  applications. 
Instead, all that is required of a court’s language in granting 
an  application  is  a  determination  “on  the  basis  of  the  facts 
submitted  by  the  applicant”  that  the  statute’s  requirements 
have  been  met.  18  U.S.C.  § 2518(3)(c).2  The  district  court’s 
orders  here,  which  made  such  determinations,  were  there‐
fore facially sufficient.  
    Alternatively, the defendants argue that the government’s 
applications and affidavits did not establish statutory neces‐
sity. They thus contend that the district court abused its dis‐
cretion by granting those applications. 
    As  mentioned  above,  when  reviewing  a  district  court’s 
finding of necessity, we typically defer to that court, which is 
in the best position to gauge the government’s true need for 
the wiretap. See Mandell, 833 F.3d at 821. In so reviewing, we 
“look at each case individually, considering the practicalities 
of  each  investigation  and  using  our  good  reason  and  com‐
mon  sense.”  United  States  v.  Campos,  541  F.3d  735,  749  (7th 
Cir. 2008). We will affirm a district court’s finding of necessi‐
ty  under  § 2518(3)(c)  so  long  as  “there  exist[ed]  a  factual 
predicate  [for  that  finding]  in  the  affidavit.”  United  States  v. 
Goodwin,  496  F.3d  636,  640  (7th  Cir.  2007)  (quoting  United 
States v. Zambrana, 841 F.2d 1320, 1330 (7th Cir. 1988)).  
   Here,  the  government’s  affidavits  revealed  that  the  gov‐
ernment was not trying to use a wiretap as its initial investi‐
gative  tactic.  Rather,  the  government’s  first  affidavit  dis‐

                                                 
2 18  U.S.C.  § 2518  discusses  additional,  technical  requirements  of  a 
court’s order granting a wiretap. But the defendants do not challenge the 
court’s orders here on any of these technical grounds.  
Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832                                  11 

closed in detail the many other investigative techniques that 
the government had employed or had ruled out in its inves‐
tigation  of  the  defendants’  methamphetamine  conspiracy. 
And  the  same  is  true  of  the  government’s  second  affidavit, 
which  divulged  in  even  greater  detail  the  investigative  ef‐
forts  that  the  government  had  considered.  These  efforts  in‐
cluded  the  use  of  (1)  confidential  sources,  (2)  undercover 
agents,  (3)  grand  jury  subpoenas  and  immunity  grants,  (4) 
search  warrants,  (5)  pen  registers  and  toll  records,  and  (6) 
physical surveillance. The affidavits further explained, again 
in detail, why each of these methods either had proven inef‐
fective or had been ruled out.  
    For instance, the government’s affidavits listed six differ‐
ent confidential sources that the government had used in its 
investigation. And for each of these sources, the government 
meticulously  described  why  that  source’s  cooperation  had 
“not accomplish[ed] the [government’s enumerated] investi‐
gative  objectives.”  (R.  608‐2  at  29,  30;  R.  608‐5  at  22,  23,  24, 
25, 26, 27.)  
    Similarly, the government’s affidavits explained in detail 
the  government’s  decisions  to  forgo  the  use  of  undercover 
agents, grand jury subpoenas, and immunity grants. Because 
its confidential informants had told it “that Maggard would 
not  sell  methamphetamine  to  someone  whom  he  [did]  not 
know  because  of  a  concern  that  the  unknown  individual 
might  be  an  undercover  law  enforcement  officer  or  a  confi‐
dential informant,” the government chose not to employ un‐
dercover agents. (R. 608‐2 at 33; R. 608‐5 at 28.) Likewise, be‐
cause  the  government  had  not  yet  identified  all  of  the  con‐
spiracy’s  participants  and  “because  the  granting  of  …  im‐
munity  [for  only  identified  conspirators]  might  foreclose 
12                        Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832 

prosecution  of  the  most  culpable  members  of  this  conspira‐
cy,”  the  government  forwent  the  use  of  grand  jury  subpoe‐
nas and immunity grants. (R. 608‐2 at 34; R. 608‐5 at 31.)  
    The government’s justifications for its decision not to use 
search  warrants  were  equally  as  detailed.  The  government 
disclosed  that  it  had  “conducted  physical  surveillance”  of 
Maggard’s  residence  and  that  it  had  “considered  obtaining 
and  executing  a  search  warrant  at  this  residence.”  (R.  608‐2 
at 34; 608‐5 at 31.) But for several reasons—including that (1) 
“[t]he  FBI  [did]  not  have  any  current  source  of  information 
that  [could]  convey  information  concerning  the  delivery  of 
methamphetamine  to  Maggard,”  (2)  “[e]xecuting  search 
warrants  would  alert  the  subjects  of  the  investigation  and 
thwart  any  opportunity  to  learn  the  identities  of  more  co‐
conspirators,” and (3) “it [was] highly unlikely that Maggard 
and  all  of  his  principal  associates  would  be  present  at  any 
one location upon the execution of the search warrant”—the 
government believed that search warrants would be ineffec‐
tive in its investigation. (R. 608‐2 at 35.) In the government’s 
affidavit  in  support  of  its  second  application,  the  govern‐
ment described in even greater detail the additional surveil‐
lance it had conducted and why it remained convinced that 
search warrants would not be helpful to its investigation.  
     The  same  is  true  of  the  government’s  explanations  for 
why pen registers and toll records had not adequately aided 
its  investigation.  In  its  affidavits,  the  government  first  de‐
scribed  the  “significant  limitations”  of  these  investigative 
tools—namely,  that  they  “do  not  provide  ‘real  time’  infor‐
mation  regarding  the  contact”  and  that  they  “cannot  estab‐
lish the actual identity of the speakers or the subject matter 
of  their  conversation.”  (R.  608‐2  at  36;  R.  608‐5  at  34.)  The 
Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832                            13 

government  then  explained  in  detail  why  those  limitations 
had  impeded  its  investigation  of  the  defendants’  metham‐
phetamine conspiracy. 
    Finally,  the  government’s  affidavits  outlined  the  govern‐
ment’s  extensive  use  of  physical  surveillance,  which  includ‐
ed “roving surveillance” outside Maggard’s and others’ resi‐
dences  as  well  as  “physical  surveillance”  of  Maggard  him‐
self. (R. 608‐2 at 36–38; R. 608‐5 at 35–37). Stating that “[t]he 
nature  of  [Maggard’s]  neighborhood  render[ed]  sustained 
surveillance  impractical”  and  that  “introducing  a  surveil‐
lance  vehicle  into  the  neighborhood,  which  residents  [had] 
never  seen  before,  would  attract  attention  and  may  alert 
[Maggard]  of  the  ongoing  investigation,”  the  government 
concluded  that  this  traditional  method  of  investigation 
would  “not  accomplish  [its]  investigative  objectives.”  (R. 
608‐2 at 36–38; R. 608‐5 at 36–38.) 
   As  the  above  details  illustrate,  the  government’s  thor‐
ough  affidavits  “easily  established”  the  requisite  factual 
predicate  to  support  the  district  court’s  finding  that  a  wire‐
tap was statutorily necessary. See United States v. Durham, 766 
F.3d 672, 680 (7th Cir. 2014). Thus, the court did not abuse its 
discretion in denying the defendants’ motion to suppress.  
   B. Maggard and Bell’s Motion for a Separate Trial 
   Maggard  and  Bell  next  contend  that  the  district  court 
erred by denying their motion to sever their trial from that of 
Jackson  and  Neeley.  Unlike  Jackson  and  Neeley,  Maggard 
and  Bell  were  not  charged  with  distribution  resulting  in 
death. So before their trial, they argued for severance, claim‐
ing  that  any  evidence  of  Jessie’s  death—which  the  govern‐
ment would have to present to convict Jackson and Neeley—
14                        Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832 

would  unduly  prejudice  a  jury  against  them.  See  Fed.  R. 
Crim. P. 14(a) (“If the joinder of … defendants in … a consol‐
idation for trial appears to prejudice a defendant or the gov‐
ernment,  the  court  may  …  sever  the  defendants’  trials,  or 
provide any other relief that justice requires.”).  
   The  district  court  denied  that  motion,  so  the  defendants 
proceeded to a joint trial. Importantly, Maggard and Bell did 
not renew their motion for severance at the close of evidence 
despite having an opportunity to do so.  
     Ordinarily,  we  review  a  district  court’s  denial  of  a  de‐
fendant’s  motion  to  sever  for  abuse  of  discretion.  United 
States v. Cardena, 842 F.3d 959, 980 (7th Cir. 2016). “A defend‐
ant, however, waives the issue if he does not renew his sev‐
erance motion at the close of evidence.” Id.; see also United States 
v.  Brown,  870  F.2d  1354,  1360  (7th  Cir.  1989)  (“A  motion  for 
severance is typically waived if it is not renewed at the close 
of  evidence,  primarily  because  it  is  then  that  any  prejudice 
which may have resulted from the joint trial would be ascer‐
tainable.”).  And  a  “waiver  of  this  nature”  usually  “pre‐
clude[s]  appellate  review  of  any  kind.”  United  States  v.  Al‐
viar, 573 F.3d 526, 538 (7th Cir. 2009).  
    Maggard  and  Bell  do  not  dispute  that  they  failed  to  re‐
new their motion at the close of evidence. Rather, they claim 
that their failure to do so—which they agree would typically 
result  in  a  waiver—should  be  excused  because  renewal 
would have been futile. We have held that futility can excuse 
a defendant’s failure to renew a motion to sever: “when the 
defendant is able to show that refiling the motion [to sever] 
would be useless, he may be excused from engaging in what 
is then a futile exercise.” Brown, 870 F.2d at 1360.  
Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832                             15 

    To support their argument for futility, Maggard and Bell 
contend  that  the  district  court  “had  been  adequately  ap‐
prised of the objection and motion well before [t]rial and at 
the time that the evidence regarding the death of [Jessie] was 
presented.  Moving  again  at  the  end  of  the  case  would  not 
have  made  a  difference.  The  evidence  was  presented  as  ex‐
pected  with  no  surprises.”  (Appellants’  Br.  at  40–41.)  And 
much  of  that  is  true:  Maggard  and  Bell  filed  a  pretrial  mo‐
tion to sever, and they lodged a continuing objection during 
trial  based  on  Federal  Rule  of  Evidence  403—that  the  evi‐
dence of Jessie’s death would be unduly prejudicial. And the 
district court considered and rejected these arguments every 
time they were raised.  
    But did these efforts necessarily render useless a renewal 
of the motion to sever at the close of evidence? We think not.  
    We  have  held  that  a  defendant’s  timing  for  filing  a  mo‐
tion  to  sever  is  “important  because  the  close  of  evidence  is 
the  moment  when  the  district  court  can  fully  ascertain 
whether  the  joinder  …  was  unfairly  prejudicial  to  the  de‐
fendant’s right to a fair trial.” United States v. Rollins, 301 F.3d 
511, 518 (7th Cir. 2002). Although a court before trial can at‐
tempt  to  predict  whether  the  defendants  will  be  prejudiced 
by a joint trial, it cannot “fully ascertain” the prejudicial im‐
pact until all of the trial evidence has actually been admitted. 
Id. Thus, a renewed motion at the close of evidence is essen‐
tial  in  these  cases  unless  the  court  explicitly  indicates  that 
such a renewed motion will not be entertained.  
   Here, Maggard and Bell had a clear opportunity to renew 
their  motion  to  sever:  at  the  close  of  evidence,  the  court 
asked  Maggard’s  counsel  and  Bell  (who  was  representing 
himself)  if  there  was  “anything  further  that  needs  to  be 
16                        Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832 

raised  with  the  Court  at  this  point,”  or  if  there  were  “any 
motions  that  need  to  be  made.”  (R.  993  at  169.)  They  re‐
sponded  by  discussing  other  motions,  but  they  did  not  re‐
new their motion to sever.  
    Admittedly  though,  this  case  is  not  as  clear  as  some  of 
our other decisions in which we have rejected a defendant’s 
excuse  for  not  renewing  a  motion  to  sever.  For  example,  in 
Brown, the district court initially denied the defendant’s mo‐
tion to sever but also granted the defendant leave to refile it. 
870 F.2d at 1360. We held that the court’s explicit invitation to 
refile foreclosed any argument that refiling would have been 
futile. Id. Similarly, in United States v. Phillips, after previous‐
ly denying a defendant’s pretrial motion to sever, the district 
court specifically asked the defendant if he wanted to renew 
that motion. 239 F.3d 829, 838 (7th Cir. 2001). As in Brown, we 
concluded  that  the  court’s  specific  invitation  to  renew  the 
previously  denied  motion  to  sever  defeated  the  defendant’s 
futility argument. Id. 
    Here, unlike in those cases, the district court did not ex‐
plicitly grant Maggard and Bell leave to refile their motion to 
sever or ask them if they wished to renew that specific mo‐
tion.  Instead,  the  court  denied  Maggard  and  Bell’s  pretrial 
motion outright and asked at the close of evidence if the de‐
fendants  had  any  motions  to  file  without  specifically  refer‐
ring to a renewed motion to sever.  
    That being said, we don’t think those differences warrant 
a  different  result.  If  our  rule  requiring  defendants  to  renew 
severance  motions  at  the  close  of  evidence  is  to  have  any 
teeth, we must enforce it except in rare cases where the court 
makes  abundantly  clear  that  filing  such  a  motion  would  be 
useless.  United  States  v.  Taglia,  922  F.2d  413,  417  (7th  Cir. 
Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832                              17 

1991).  This  is  not  that  case.  Maggard  and  Bell  waived  their 
severance arguments by failing to renew their motion at the 
close of evidence despite having an opportunity to do so.  
    At any rate, even absent a waiver, the court didn’t abuse 
its discretion in denying Maggard and Bell’s motion to sever. 
Federal Rule of Criminal Procedure 8(b) broadly permits the 
joinder  of  criminal  defendants  “if  they  are  alleged  to  have 
participated  in  the  same  act  or  transaction,  or  in  the  same 
series  of  acts  or  transactions,  constituting  an  offense  or  of‐
fenses.”  The  federal  system  prefers  defendants  who  are  in‐
dicted together also to be tried together. United States v. Souf‐
front, 338 F.3d 809, 828 (7th Cir. 2003). This preference is es‐
pecially  strong  with  coconspirators.  Alviar,  573  F.3d  at  539 
(“There is a strong preference that co‐conspirators be jointly 
tried, particularly when they were indicted together.”). 
     Joint  trials  “promote  efficiency”  and  “serve  the  interests 
of  justice  by  avoiding  the  scandal  and  inequity  of  incon‐
sistent  verdicts.”  Zafiro  v.  United  States,  506  U.S.  534,  537 
(1993) (quoting Richardson v. Marsh, 481 U.S. 200, 210 (1987)). 
But they can also prejudice the defendants who are tried to‐
gether.  Id.  Because  district  courts  are  better  positioned  to 
balance  the  benefits  of  a  joint  trial  with  the  potential  preju‐
dices that come with it, we generally leave Rule 14 severance 
decisions  to  the  district  courts’  discretion.  United  States  v. 
Moore, 115 F.3d 1348, 1361–62 (7th Cir. 1997). “[T]he defend‐
ant  bears  an  extremely  difficult  burden  of  showing  on  ap‐
peal that the district court abused its discretion” by denying 
a severance motion. Id. (quoting United States v. Moya‐Gomez, 
860 F.2d 706, 754 (7th Cir. 1988)).  
   To  meet  this  burden,  Maggard  and  Bell  must  show  that 
the  district  court’s  decision  caused  them  “actual  prejudice,” 
18                                     Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832 

which  is  necessarily  something  more  than  that  they  would 
have  had  a  better  chance  for  an  acquittal  if  granted  a  sepa‐
rate trial. Souffront, 338 F.3d at 828. Actual prejudice instead 
focuses on fairness: a reversal may be justified if the district 
court’s  denial  of  severance  deprived  Maggard  and  Bell  of 
their right to a fair trial. Rollins, 301 F.3d at 518; see also Zafiro, 
506 U.S. at 539 (“[A] district court should grant a severance 
under Rule 14 only if there is a serious risk that a joint trial 
would compromise a specific trial right of one of the defend‐
ants,  or  prevent  the  jury  from  making  a  reliable  judgment 
about guilt or innocence.”).  
    Here, Maggard and Bell had a fair trial. The government 
presented  a  considerable  amount  of  evidence  unrelated  to 
Jessie’s death showing that Maggard and Bell had committed 
the  crimes  to  which  they  were  individually  charged.3  And 
this evidence would have been admissible against Maggard 
and Bell  even if  the  district court  had granted  them a  sepa‐
rate trial. See United States v. Freland, 141 F.3d 1223, 1227 (7th 
Cir.  1998)  (concluding  that  “sufficient  evidence  to  support 
convictions”  counted  against  a  finding  of  prejudicial  join‐
der). 
    Moreover,  the  court  took  significant  steps  to  ensure  that 
the joint trial would be fair for all of the defendants. For in‐
stance, the court instructed the jury that, “[e]ven though the 
defendants are being tried together, you must consider each 
defendant and the evidence concerning that defendant sepa‐
rately  as  to  each  charge.  Your  decision  concerning  one  de‐

                                                 
3  We  discuss  the  sufficiency  of  the  government’s  evidence  against  Bell 

below. 
Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832                                19 

fendant,  whether  it  is  guilty  or  not  guilty,  should  not  influ‐
ence your decision concerning any other defendant.” (R. 796 
at  8.)  Furthermore,  the  court’s  instructions  made  clear  that 
Jessie’s death pertained only to charges against Jackson and 
Neeley and not to any of the other defendants. The court al‐
so instructed the jury that it could hold a defendant liable for 
Jessie’s death only if “the defendant you are considering was 
part of the distribution chain that led to her death.” (R. 796 at 
36.)  
    Rule  14  does  not  require  severance  in  every  joint  trial  in 
which  there  is  a  risk  for  prejudice;  “rather,  it  leaves  the  tai‐
loring of the relief to be granted, if any, to the district court’s 
sound  discretion.”  Zafiro,  506  U.S.  at  539.  And  as  the  Su‐
preme Court has held, less drastic measures than severance, 
“such  as  limiting  instructions,  often  will  suffice  to  cure  any 
risk of prejudice.” Id.; see also United States v. Warner, 498 F.3d 
666, 702 (7th Cir. 2007) (holding that the district court’s use of 
limiting instructions and other measures defused any risk of 
prejudice).  Here,  the  court’s  jury  instructions  did  just  that: 
they  helped  cure  any  risk  of  prejudice  resulting  from  the 
joint trial.  
   “In  all  but  the  ‘most  unusual  circumstances,’  the  risk  of 
prejudice  arising  from  a  joint  trial  is  ‘outweighed  by  the 
economies of a single trial in which all facets of the crime can 
be explored once and for all.’” Alviar, 573 F.3d at 539 (quot‐
ing  United  States  v.  Velasquez,  772  F.2d  1348,  1352  (7th  Cir. 
1985)). This case does not present such unusual circumstanc‐
es warranting  severance. Even if Maggard and Bell  had not 
waived  their  argument  regarding  severance,  the  court  did 
not abuse its discretion in denying their motion to sever.  
     
20                                     Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832 

      C. Jackson’s Objections to Evidence of His Wife’s Death 
    In a similar vein, Jackson also contests the district court’s 
handling  of  the  government’s  evidence  surrounding  Jessie’s 
death. Before and during trial, Jackson sought to prevent the 
government  from  introducing  evidence  related  to  his  wife’s 
death. But the court denied his pretrial motion and his objec‐
tions  at  trial.  Jackson  now  contends  that  the  court  erred  by 
denying his efforts to suppress that evidence. 
    Federal Rule of Evidence 403 permits a court to “exclude 
relevant  evidence  if  its  probative  value  is  substantially  out‐
weighed by a danger of one or more of the following: unfair 
prejudice,  confusing  the  issues,  misleading  the  jury,  undue 
delay, wasting time, or needlessly presenting cumulative ev‐
idence.”  “The  amount  of  prejudice  that  is  acceptable  varies 
according  to  the  amount  of  probative  value  the  evidence 
possesses.”  United  States  v.  Boros,  668  F.3d  901,  909  (7th  Cir. 
2012).  The  greater  the  evidence’s  probative  value,  the  more 
willing  we  are  to  tolerate  a  greater  risk  of  prejudice.  Id.  We 
give “considerable deference” to a district court’s evidentiary 
decisions under Rule 403 and will overturn only for abuse of 
discretion. Lewis v. City of Chi. Police Dep’t, 590 F.3d 427, 440 
(7th Cir. 2009). 4 

                                                 
4  The  government  argues  that  we  should  employ  the  more  stringent 
plain‐error  standard  of  review  here  rather  than  an  abuse‐of‐discretion 
standard because Jackson’s argument is “almost entirely new on appeal.” 
(Appellee’s Br. at 32.) In so arguing, the government claims that Jackson’s 
motion to bifurcate and his (and the other defendants’) continuing objec‐
tion  at  trial  pertained  only  to  the  admission  of  the  fact  of  Jessie’s  death 
and  not  to  the  admission  of  the  details  surrounding  her  death.  The  gov‐
ernment further points out that the defendants did not explicitly object at 
                                                                        (continued…) 
Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832                                                                 21 

    To  convict  Jackson  of  distribution  of  methamphetamine 
resulting in death, the government necessarily had to present 
evidence showing that Jessie in fact died because of that dis‐
tribution. And Jackson concedes as much on appeal.  
   Jackson,  however,  challenges  the  district  court’s  admis‐
sion  of  the  government’s  evidence  depicting  the  details  sur‐
rounding  Jessie’s  death.  Specifically,  Jackson  challenges  as 
unduly  prejudicial  and  unnecessary  the  government’s  evi‐
dence that he (1) took and sent photographs of Jessie, (2) had 
sex with her, (3) refused to call an ambulance for her, and (4) 
played video games instead of assisting her, all while Jessie 
was suffering from an overdose.  
    We  agree  that  some  of  this  evidence  was  prejudicial;  in‐
deed, Jackson’s behavior during his wife’s death was deplor‐
able. But when viewed in context, we also think that this ev‐
idence  was  highly  probative.  See  Boros,  668  F.3d  at  909 
(“[B]oth  probative  value  and  prejudice  must  be  determined 
in  context.”).  And  we  disagree  that  the  probative  value  of 
this  evidence  was  outweighed  by  any  prejudice  that  it  may 
have caused.  
    As  discussed  above,  the  government  had  to  prove  that 
Jessie  died  because  she  consumed  methamphetamine  that 
                                                                                                             
(…continued) 
trial to the admission of these details. Jackson counters that the continu‐
ing objection to the admission of evidence of Jessie’s death implicitly en‐
compassed an  objection  to  the admission  of  evidence  of  the  details  sur‐
rounding  her  death.  Because  we  think  Jackson’s  argument  fails  under 
even the less‐stringent abuse‐of‐discretion standard, we decline to decide 
whether the plain‐error standard should apply here or whether Jackson’s 
argument could survive that standard. 
22                      Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832 

Jackson  and  Neeley  distributed.  Several  witnesses  testified 
that  Neeley  sold  Jackson  a  potent  batch  of  methampheta‐
mine  on April  5,  2014,  the  day  that  Jessie  overdosed.  Thus, 
the  government  had  to  show  that  it  was  this  potent  meth‐
amphetamine—as  opposed  to  some  other  methampheta‐
mine—that killed Jessie. 
    The  government  elicited  most  of  the  evidence  that  Jack‐
son  contests  from  four  witnesses:  Booker,  Day,  Hadley,  and 
Rodgers.  The  combined  testimony  of  these  witnesses  was 
critical to the government’s case because these witnesses in‐
teracted with Jessie and Jackson at different times on April 5, 
and together, they could tell a nearly complete story of that 
day.  Because  these  witnesses  arrived  at  and  left  Jackson’s 
home at varying points throughout the day, the details elicit‐
ed  during  their  testimony—which  Jackson  argues  were  un‐
necessary and unduly prejudicial—were therefore necessary 
to  weave  the  witness’s  accounts  into  a  unified  depiction  of 
the events that led to Jessie’s death.  
    For instance, Booker testified that she and Day had been 
living at Jackson’s home on and before April 5, that they had 
left the home early that day, and that they had seen Neeley’s 
car  parked  in  the  driveway  later  that  morning.  She  further 
testified  that  she  had  witnessed  Jackson  purchase  metham‐
phetamine  from  Neeley  on  several  occasions  and  that  Jack‐
son and Neeley did not typically interact for any reason oth‐
er than for the sale of methamphetamine. She finally testified 
that  Jackson  had  told  her  that  Neeley’s  methamphetamine 
had  caused  Jessie’s  overdose.  Day’s  testimony  corroborated 
Booker’s. These witnesses were thus essential to prove that it 
was  Neeley’s  methamphetamine  that  caused  Jessie’s  death. 
But because they were not at Jackson’s home for key portions 
Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832                         23 

of  that  evening,  the  government  had  to  use  other  witnesses 
to fill in the gaps.  
    Hadley  and  Rodgers,  who  had  visited  Jackson’s  home 
multiple  times  on  April  5  while  Booker  and  Day  were  not 
present, helped complete the story of that evening. Hadley’s 
testimony  that  Jackson  had  sex  with  Jessie  while  she  was 
overdosing was important to show what Hadley and Rodg‐
ers  witnessed  before  they  first  left  Jackson’s  home.  And 
Rodgers’s testimony about Jackson’s refusal to call an ambu‐
lance  when  she  and  Hadley  finally  returned  to  Jackson’s 
home  later  that  evening  explained  why  Rodgers  had  to  call 
for help and how Jessie eventually made it to the hospital. 
    Similarly,  Booker’s  and  Day’s  testimony  about  Jackson’s 
photograph  of  Jessie  helped  convey  why  Booker  and  Day 
returned  to  Jackson’s  home  on  April  5—because  they  were 
justifiably  worried  about  Jessie.  And  their  testimony  about 
Jackson  playing  video  games  revealed  what  they  first  saw 
when they arrived to help Jessie. 
    The details of the combined testimony of these witnesses 
also  helped  confirm  that  the  methamphetamine  that  killed 
Jessie came from Jackson and Neeley. For example, the gov‐
ernment’s  evidence  of  Jackson’s  peculiar  behaviors  on April 
5—including  that  he  played  video  games  and  had  sex  with 
Jessie  during  her  overdose—illustrated  Jackson’s  mindset 
that day and suggested that he too had consumed a dose of 
strong methamphetamine. Because these witnesses also testi‐
fied that Neeley was Jackson’s principal source for metham‐
phetamine,  the  details  helped  connect  Neeley’s  metham‐
phetamine to Jackson. This brought the government one step 
closer to connecting that same methamphetamine to Jessie.  
24                        Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832 

    Likewise,  the  photograph  of  Jessie  that  Jackson  sent  to 
Booker,  which  Jackson  sent  in  conjunction  with  a  text  mes‐
sage  saying  that  he  thought  Jessie  had  “overduckied,”  fur‐
ther confirmed that Neeley’s methamphetamine killed Jessie. 
(R.  986  at  146–47.)  Because  Booker  testified  that  Jackson  re‐
ferred  to  taking  capsules  of  methamphetamine  as  “spun‐
ducky”  and  because  Neeley  sold  Jackson  capsulated  meth‐
amphetamine  on  April  5,  the  photograph  of  Jessie  and  its 
corresponding  text  message  tended  to  show  that  it  was 
Neeley’s  methamphetamine  that  caused  Jessie’s  overdose. 
(Id. at 129, 146–47.) 
    In sum, although the details of April 5 are appalling, we 
think they were necessary—especially when viewed in con‐
text—to tell the full story of that day and to connect Jessie’s 
death to the methamphetamine that Jackson and Neeley dis‐
tributed.  The  district  court  did  not  abuse  its  discretion  in 
admitting this evidence.  
      D. Bell’s Involvement in the Conspiracy 
    Bell next claims that his relationship with Maggard—the 
only  defendant  with  whom  Bell  concedes  that  he  had  any 
illegal dealings—was far more limited than the government 
portrayed  at  trial.  Bell  describes  his  relationship  with  Mag‐
gard as merely that of a buyer and seller: although he admits 
that he purchased narcotics from Maggard “on a regular ba‐
sis,” he claims that he was not a party to any larger conspira‐
torial arrangement. (Appellants’ Br. at 36.) He thus contends 
that  the  government’s  trial  evidence  was  insufficient  to  es‐
tablish  that  he  was  involved  in  the  methamphetamine  con‐
spiracy at all.  
Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832                                 25 

    The defendant bears a heavy burden when arguing that a 
jury based its guilty verdict on insufficient evidence. United 
States v. Burns, 843 F.3d 679, 684 (7th Cir. 2016). In fact, we’ve 
often  described  this  burden  as  “nearly  insurmountable.” 
E.g.,  id.  (quoting  United  States  v.  Dessart,  823  F.3d  395,  403 
(7th Cir. 2016)). To prevail, the defendant “must convince us 
that even after viewing the evidence in the light most favor‐
able  to  the  prosecution,  no  rational  trier  of  fact  could  have 
found  him  guilty  beyond  a  reasonable  doubt.”  Dessart,  823 
F.3d at 403 (quoting United States v. Warren, 593 F.3d 540, 546 
(7th Cir. 2010)). In other words, we will reverse a conviction 
for insufficient evidence only “‘when the record contains no 
evidence,  regardless  of  how  it  is  weighed,  from  which  the 
trier of fact could find guilt beyond a reasonable doubt’ as to 
each  element  of  the  crime.”  United  States  v.  Ajayi,  808  F.3d 
1113, 1119  (7th Cir.  2015) (emphasis added) (quoting United 
States v. Domnenko, 763 F.3d 768, 772 (7th Cir. 2014)).  
    To  support  a  conviction  for  conspiracy,  the  government 
must  prove  that  “(1)  two  or  more  people  agreed  to  commit 
an unlawful act, and (2) the defendant knowingly and inten‐
tionally joined in the agreement.” United States v. Thomas, 845 
F.3d 824, 830 (7th Cir. 2017) (quoting United States v. Vaughn, 
722 F.3d 918, 928 (7th Cir. 2013)). Where, as here, a drug dis‐
tribution  conspiracy  is  charged,  the  analysis  is  somewhat 
more complex.  
    Because the sale of drugs is itself a substantive crime that 
necessarily involves multiple parties,  the  parties’ agreement 
to complete that sale does not by itself also constitute a con‐
spiracy.  See  United  States  v.  Avila,  557  F.3d  809,  815  (7th  Cir. 
2009)  (“[T]he  sale  of  drugs,  without  more,  does  not  consti‐
tute  a  conspiracy  because  the  sale  itself  is  a  substantive 
26                        Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832 

crime.”).  Instead,  to  prove  a  distribution  conspiracy,  “the 
government  must  offer  evidence  establishing  an  agreement 
to  distribute  drugs  that  is  distinct  from  evidence  of  the 
agreement  to  complete  the  underlying  drug  deals.”  United 
States v. Johnson, 592 F.3d 749, 755 (7th Cir. 2010). The parties’ 
agreement  to  distribute  may  be  (and  often  is)  implicit,  and 
the  government  can  prove  the  existence  of  an  agreement 
with  either  direct  or  circumstantial  evidence.  Thomas,  845 
F.3d at 830. 
    Bell claims that the government did not meet its burden 
because  it  established  only  that  Maggard  and  Bell  were  in‐
volved  in  a  buyer‐seller  relationship  and  not  that  they 
agreed  to  engage  in  any  further  illegal  activity.  But  that  is 
simply not true. The jury heard both direct and circumstan‐
tial  evidence  of  Bell’s  involvement  in  the  distribution  con‐
spiracy.  
    As  for  direct  evidence,  the  government  introduced  nu‐
merous text messages and audio files of calls between Mag‐
gard and Bell, which revealed that the two worked together 
to  procure  specific  amounts  of  methamphetamine  from 
Maggard’s  suppliers  for  some  of  Bell’s  customers.  This  evi‐
dence  exposed  Bell’s  role  as  a  middleman  in  these  transac‐
tions:  he  collected  money  from  his  customers,  exchanged  it 
with Maggard for a predetermined amount of methamphet‐
amine,  and  then  distributed  that  methamphetamine  to  the 
customers.  Other  messages  and  calls  showed  that  Maggard 
and  Bell  contacted  each  other  to  arrange  additional  drug 
transactions  and  to  make  sure  that  neither  had  drawn  any 
attention  from  law  enforcement.  Finally,  the  government’s 
direct  evidence  revealed  that,  at  least  on  one  occasion,  Bell 
Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832                           27 

joined Maggard on a trip to collect methamphetamine from 
one of Maggard’s suppliers. 
   And  as  for  circumstantial  evidence,  the  government 
questioned  witnesses  about  Bell’s  relationship  with  Mag‐
gard. These witnesses testified that Maggard often “fronted” 
drugs to Bell on credit and that the two had been involved in 
repeated dealings. “The fronting of large quantities of drugs, 
combined with evidence of repeated transactions and a pro‐
longed  relationship  between  the  purported  members  of  the 
conspiracy,  supports  an  inference  that  there  was  an  agree‐
ment  to  distribute  [methamphetamine],  distinct  from  any 
underlying  buy‐sell  relationship.”  United  States  v.  Villasenor, 
664 F.3d 673, 680 (7th Cir. 2011). Thus, the government’s cir‐
cumstantial  evidence  also  tended  to  show  that  Bell  was  in‐
volved in the conspiracy.  
    “All that is necessary to establish a drug distribution con‐
spiracy is an understanding related to the subsequent distri‐
bution of narcotics.” Avila, 557 F.3d at 816. Based on the gov‐
ernment’s substantial direct and circumstantial evidence, we 
think  such  an  understanding  was  obviously  present  here. 
Despite  the  arguments  to  the  contrary,  Bell  was  not  merely 
an  oblivious  buyer  in  this  methamphetamine‐distribution 
conspiracy; he was an active participant in it.  
   E. Neeley’s Involvement in Jessie Jackson’s Death 
   Neeley  also  makes  a  sufficiency‐of‐the‐evidence  argu‐
ment.  Because  the  government  sought  to  enhance  Neeley’s 
sentence  because  her  distribution  of  methamphetamine 
caused Jessie’s death, it had to prove that Neeley distributed 
methamphetamine to Jessie and that Jessie’s consumption of 
that methamphetamine was a but‐for cause of her death. See 
28                                     Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832 

United States v. Burrage, 134 S. Ct. 881, 887–91 (2014).5 Neeley 
correctly  concedes  that  some  methamphetamine  killed  Jes‐
sie,  but  Neeley  argues  that  the  government’s  evidence  was 
“woefully insufficient” to show that she supplied Jessie with 
that  methamphetamine.  (Appellants’  Br.  at  50.)  Instead,  she 
contends  that  Country  Squire  Lakes  (the  neighborhood 
where  Jessie  lived)  was  a  “high  crime  area  with  a  lot  of 
methamphetamine activity” and that the methamphetamine 
that  Jessie  consumed  on  April  5,  2014  (the  day  she  over‐
dosed)  could have  come from a number of other sources in 
the neighborhood. (Id. at 48.) 
   As discussed above, Neeley faces an uphill battle in mak‐
ing this sufficiency‐of‐the‐evidence challenge. See, e.g., Burns, 
843 F.3d at 684 (discussing the standard of review with suffi‐
ciency‐of‐the‐evidence  challenges).  We  need  not  repeat  our 
standard  of  review  here,  but  we  stress  again  that  Neeley’s 
burden is “nearly insurmountable.” Id.  
     Neeley’s argument on appeal is riddled with speculation. 
The  government’s  evidence  at  trial,  on  the  other  hand,  was 
based in fact. The government presented witnesses who tes‐
tified  that  Neeley  was  Jackson’s  regular  (and  possibly  only) 
supplier  of  methamphetamine,  that  they  had  seen  Neeley 
sell drugs to Jackson in the past, that Jackson had told them 
that Neeley provided the drugs that he and Jessie consumed 
on April  5,  and  that  they  had  seen  Neeley’s  car  at  Jackson’s 
residence  that  morning.  Moreover,  the  toxicology  report  re‐

                                                 
5  This  enhancement  was  also  applied  against  Jackson.  But  because  he 

does  not  raise  a  sufficiency‐of‐the‐evidence  claim  associated  with  this 
enhancement, the analysis in this section is limited to Neeley’s claim. 
Nos. 16‐1776, 16‐1777, 16‐1780, 16‐1832                         29 

vealed  that  the  methamphetamine  that  killed  Jessie  was  ex‐
tremely  potent.  Witnesses  testified  that  Jackson  had  told 
them  that  he  had  purchased  a  potent  dose  of  capsulated 
methamphetamine  from  Neeley  on April  5  and  that  he  and 
Jessie had consumed it shortly before Jessie began suffering 
from her fatal overdose. 
    Far  from  being  “woefully  insufficient,”  when  we  view 
this  evidence  (along  with  the  rest  of  the  government’s  evi‐
dence)  in  the  light  most  favorable  to  the  government,  we 
think  it’s  clear  that  Neeley  supplied  the  methamphetamine 
that killed Jessie. Neeley’s arguments to the contrary are un‐
availing. 
                        III. CONCLUSION 
   For the foregoing reasons, we AFFIRM the district court’s 
judgments  of  conviction  regarding  defendants‐appellants 
Maggard, Bell, Jackson, and Neeley.